DETAILED ACTION
An amendment, filed under AFCP 2.0, was entered on 12/3/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Micheli et al. (US 2012/0207651) teaches a process of controlling an electrostatic atomizer for liquids (Abst.; ¶¶ 0053; 0068), the atomizer comprising: a liquid tank 82 and a delivery device 86, 240 for the liquid from the tank, a high voltage source 26 connected to at least one atomizing nozzle 12 (Figs 1 and 13; ¶¶ 0050-0052, 0068), wherein the voltage intensity supplied at the nozzle is detected by sensors of control electronics (¶¶ 0050-0052).  Micheli, however, fails to fairly teach or suggest that the plurality of atomizer nozzles are arranged in a rectangular geometrical ring arrangement, which is formed of first grid lines extending in parallel directions and second grid lines extending in parallel directions that are perpendicular to the parallel directions of the first grid lines, with the first and the second grid lines crossing at points, respectively, thereby forming a grid of parallel grid lines including grid points on outermost grid lines of the rectangular geometrical arrangement, such that the plurality of atomizer nozzles are arranged only at the grid points on the outermost grid lines of the rectangular geometrical arrangement.
None of the other art on record teaches this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712